[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE ASIDE VERDICT
The instant action had its origin in an automobile accident. The involved vehicles were proceeding in opposite directions on Mix Avenue. The plaintiff alleged that upon reaching the intersection of Skiff Street the defendant's vehicle turned left in front of him thereby causing a collision and resultant injuries. The defendants denied they are negligent and alleged that the plaintiff himself was at fault.
The jury returned a verdict in favor of the defendants which result was justified either in a finding the defendants were not legally liable or that the plaintiff himself was comparatively negligent to the extent of 51% or more based upon the evidence and applicable rules of law. No exceptions were taken to the court's charge.
The resolution of factual issues may not be disturbed by the court. CT Page 3754
With respect to the admissibilities of entries in the hospital record referencing presence of alcohol in the plaintiff's blood, the court found as preliminary question of fact said entries were relevant to the issue of proper diagnosis. D'Amato v. Johnson,140 Conn. 54, 61; Maggi v. Mendillo, 147 Conn. 663, 667.
Motion to Set Aside the Verdict is denied.
John C. Flanagan State Trial Referee